Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement filed 8/21/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not include a concise explanation of the relevance. The references not considered (see crossed out references in the IDS) do not relate to the application (i.e. shelving system) each reference describes electret materials with outstanding thermal and charge stability and the examiner does not see any relevance of these references to the instant application.  The IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3, 5, 7-9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0020387 A1 (Wing).
With respect to claim 1, Wing shows a shelf (22, 24) for a household refrigeration appliance, the shelf comprising: a shelf plate having a first plate element (22, Fig.2) and a separate second plate element (24, Fig.2) disposed next to said first plate element in a widthwise direction of the shelf in a use position to form said shelf plate and said second plate element can be removed non-destructively to make said shelf plate smaller; and a carrier frame (30 and 36) bordering edges of said shelf plate, said carrier 
With respect to claim 3, wherein: said first plate element (22) has a rear edge (46, Fig.5); said rear frame element (30) has an upper grooved holder (48) formed therein, said rear edge (46) of said first plate element being inserted in said upper grooved holder (48, Fig.5).
With respect to claim 5, wherein said rear frame element (30) and one of said side frame elements (36) together define a stowage unit, in which said second plate element (24) can be stowed below said first plate element on the shelf in a non- use state (Fig.5).  
With respect to claim 7, wherein said rear frame element (30) has a separating web (32) oriented in a direction of a longitudinal axis of said rear frame element, said separating web separates an upper grooved holder (48) formed in said rear frame element from a holding groove (groove between 32 and 34/bottom groove 48, Fig.5) formed in said rear frame element and forming part of a stowage unit of the shelf (Fig.5), said holding groove (36/bottom 48, Fig.5) configured below said upper grooved holder (top 48, Fig.5).  
With respect to claim 8, wherein: - 39 - said separating web (32) has a lower wall that forms an upper boundary wall of said holding groove (36) and is larger in a depthwise direction than a lower boundary wall of said holding groove (bottom surface of 32 is larger than the top surface of 34 which forms the lower wall of the groove 36).  

With respect to claim 12, (alternatively, the upper grooved holder is 32; the upper boundary wall is top surface of 32, separating web is groove between 32 and 34; holding groove is 48 of 34); wherein said upper boundary wall (top surface of 32) of said upper grooved holder has a front edge region with an angled inner wall (54, Fig.5), thereby enlarging a vertical clearance of said upper grooved holder (32).  
With respect to claim 13, wherein: said side frame element (36) has a pull-out stop (38, Fig.5) configured thereon; and when viewed over an entire width of said second plate element (24, Fig.4) measured in the widthwise direction, said upper grooved holder (top groove 48) has a depth measured in the depthwise direction, which is greater than a distance, measured in the depthwise direction, between said pull-out stop (38) configured on said side frame element, on which said second plate element can be disposed.  
6.	Claims 1, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0265803 A1 (Kelly).
With respect to claim 1, Kelly shows a shelf (40, 42, Fig.2) for a household refrigeration appliance, the shelf comprising: a shelf plate (44, 46) having a first plate element (44) and a separate second plate element (46, Fig.2) disposed next to said first plate element in a widthwise direction of the shelf in a use position to form said shelf plate and said second plate element can be removed non-destructively to make said shelf plate smaller (Fig.4, paragraph 0027); and a carrier frame (54, Fig.4) bordering 
With respect to claim 4, wherein one of said side frame elements has a side stop (68, Fig.7), against which a side edge of one of said first and second plate elements (46) rests.  
With respect to claim 5, wherein said rear frame element (62) and one of said side frame elements (57, Fig.5) together define a stowage unit (Fig.4, Fig.8), in which said second plate element (46) can be stowed below said first plate element (44) on the shelf in a non- use state (Fig.8).  
With respect to claim 6, alternatively, the one of said side frame elements includes portions 57, 58 and 66, Fig.4, Fig.5); wherein said rear frame element (62) has an integrated holding groove (72, Fig.8) formed therein being part of said stowage unit and said one side frame element has an integrated holding groove (groove formed by parts 57, 58, and 66, Fig.4, Fig.5) formed therein being part of said stowage unit.  
7.	Claims 1, 3-6, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102018220657 A1 (DE ‘657).
With respect to claim 1, DE ‘657 shows a shelf (10, Fig.4) for a household refrigeration appliance, the shelf comprising: a shelf plate having a first plate element (11, Fig.4) and a separate second plate element (12, Fig.4) disposed next to said first plate element in a widthwise direction of the shelf in a use position to form said shelf plate and said second plate element can be removed non-destructively to make said shelf plate smaller; and a carrier frame (13, 20, 20 Fig.4) bordering edges of said shelf 
With respect to claim 4, wherein one of said side frame elements (20) has a side stop (21), against which a side edge of one of said first and second plate elements rests.  
With respect to claim 3, alternatively the rear frame element is (left 20) and side frame elements are 50 and other 20, Fig.4; first plate element (12); wherein: said first plate element (12) has a rear edge; said rear frame element (20) has an upper grooved holder (21) formed therein, said rear edge of said first plate element being inserted in said upper grooved holder; and/or - 38 -one of said side frame elements (50) has a bearing platform (Fig.4) that is open at a top, and on which said first plate element (12) rests.  
With respect to claim 5, in the alternative scenario, wherein said rear frame element (left 20) and one of said side frame elements (50) together define a stowage unit (fig.1), in which said second plate element (12) can be stowed below said first plate element (11) on the shelf in a non- use state.  
With respect to claim 6, in the alternative scenario, wherein said rear frame element (20) has an integrated holding groove (21) formed therein being part of said stowage unit and said one side frame element (50) has an integrated holding groove (Fig.4) formed therein being part of said stowage unit.
With respect to claim 14, further comprising a securing element (14, Fig.1), which is disposed in a fixed position on a front edge of said second plate element (12), said securing element (14) projecting beyond said second plate element in the widthwise 
With respect to claim 15, wherein an overlap measured in a depthwise direction between said securing element (14) and said front edge is smaller than the depth of said upper grooved holder (21, Fig.1).  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0020387 A1 (Wing) in further view of US 2014/0239792 A1 (Chellappan).
With respect to claim 2, Wing doesn’t show the rear frame element and the side frame elements are separate elements. Chellappan shows wherein said rear frame element (220) and said side frame elements (210) are separate components (Fig.4), connected to one another in a releasable manner (via 270 and opening).  It would have been obvious to one having ordinary skill in the art to make the rear frame element and side frame elements separate elements, as taught by Chellappan, in order to easily disassemble the carrier frame for more compact storage. 
.

Allowable Subject Matter
10.	Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HIWOT E TEFERA/Examiner, Art Unit 3637